             Case 3:18-cv-05790-VC Document 41 Filed 03/26/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA



SEARCH AND SOCIAL MEDIA PARTNERS,                   Case No. 18-cv-05790-VC (KAW)

LLC,
                                                    [PROPOSED] ORDER OF DISMISSAL
                   Plaintiff,

       vs.

EXPENSIFY, INC.,

                   Defendant.




       Based on the foregoing Joint Stipulation of Dismissal, the Court hereby GRANTS the

stipulation and ORDERS that all claims in this action asserted by Plaintiff SEARCH AND

SOCIAL MEDIA PARTNERS, LLC (“Plaintiff”) against Defendant EXPENSIFY, INC.

(“Defendant”) are DISMISSED WITH PREJUDICE and all claims asserted by Defendant

against Plaintiff are DISMISSED WITHOUT PREJUDICE with each Party to bear its own costs,

expenses and attorneys’ fees.

       IT IS SO ORDERED.
      March 26, 2019
Date:____________________                 ___________________________
                                          Honorable Vince Chhabria
                                          United States District Court Judge
